Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 19, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 4 and claim 24, line 3 each contain a “preferably…” recitation that renders the metes and bounds of the claim uncertain.  Preferred limitations should be set forth in separate dependent claims to further define the process.  Also, in claim 19, last line, “power plus” should be –plus power--.    
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto 6,767,482 (see Figs. 11 and 12; col. 3, lines 23-65) in view of Gotoh et al 6,616,868 (see col. 6, lines 30-38; col. 8, lines 13-28; see Example 3) and Japanese Patent 11-227,008 (see paragraph 0022 and Fig. 1).
Nishimoto (see Figs. 11 and 12) discloses a method for injection molding a plus power lens element by injecting a melt of thermoplastic material into an initial molding cavity (3) delimited by two facing mold inserts (11 and 12) wherein the inserts are moved toward one another to compress the resin during the injecting (see col. 3, lines 23-65) to define a final molding cavity whose volume is less than that of the initial molding cavity and cooling and opening the molding cavity to recover the plus power lens, wherein one of the mold inserts (12) has a concave surface to form the convex surface of the lens and the other insert (11) has a virtually flat surface.  The primary reference essentially lacks the aspects of the thermoplastic material containing an UV absorber, that insert 11 has a completely flat surface, that the inserts are moved toward one another at a speed of greater than 100 mm/sec and a clear showing that the melt is injected at a temperature higher than the glass transition temperature.  Concerning the latter, the melt temperature of a thermoplastic is conventionally much higher than its glass transition temperature—Official Notice is hereby taken of this—and such would have been certainly at least obvious in the method of the primary reference to facilitate the filling of the cavity.  Resins flow much easier at temperatures above their glass transition temperatures since such a temperature represents the transition of the amorphous region of the thermoplastic from a glass (solid) to an elastic, rubbery state.  Obviously, such resins would be injectable at temperatures above the glass transition temperature.  Gotoh et al (see column 8, lines 13-28) discloses forming lenses—plus and minus—using injection compression molding wherein the thermoplastic material contains a UV absorber.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference to include a UV absorber in the injected material as taught in Gotoh et al to form a lens with a UV blocking/absorbing property.  Japanese Patent -008 discloses a method to injection compression mold plus lenses using an insert which is completely flat (see Fig. 1) and wherein the speed of the compression is greater than 100 mm/sec—see paragraph 0022, teaching 458 mm/sec.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference with the flat insert surface and compression speed taught in Japanese -008 to facilitate forming the desired plus lens.  JP -008 teaches injection molding speeds that are lower than those set forth in claims 17 and 18 but it is submitted that the exact injection molding speed would have been well within the skill level of the art dependent on the molding cycle time.  Gotoh et al (see Example 3) teaches the formation of a plus power lens with an edge thickness of 1 mm and the exact edge distance between the mold inserts would have been obvious dependent on the exact amount of compression to be imparted to the resin.  Note also that Gotoh et al teaches polycarbonate resins of less than 26,000 MW at column 6, lines 30-38 as set forth in instant claims 22 and 23.  It is submitted that the exact injection speed and melt flow rate or viscosity of the resin as recited in instant claim 24 would have been an obvious aspect in the process of the primary reference to facilitate the injection of the resin.  Gotoh et al (see column 8, lines 13-28) discloses benzotriazole UV absorbers and it is submitted that the exact benzotriazole as set forth in claims 26 and 27 would have been obvious since these agents are well known in the art—Official Notice is hereby taken of this.  The exact flatness of the flat surface of the insert is submitted to have been obvious to ensure that the one side of the lens is as flat as desired.  It is further submitted that the arrangement set forth in instant claim 29 is well known in the art—Official Notice is hereby taken of this—and such would have been an obvious utility for the plus power lens.
3.Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al 6,616,868 (see Example 3) in view of Japanese Patent 11-227,008 and  Spratt et al 2015/0338680 (see paragraph 0198).  
Gotoh et al (see Example 3) discloses a thermoplastic plus power lens containing a UV absorber (ie, from Example 2) obviously having one surface convex with a diameter of 77.5 mm, an edge thickness of 1.0 mm and a center thickness of 3.7 mm, the primary reference essentially lacking a showing of the wafer having one flat surface and that the edge thickness is at most .5 mm.  As noted in paragraph 2, supra, JP -008 teaches a plus power lens with a flat surface and such would have been an obvious modification to the lens wafer of the primary reference dependent on the exact power desired for the lens and its exact usage.  Spratt et al teaches that a minimum edge thickness of .5 mm is necessary for a 65 mm diameter plus power lens.  It is submitted based on this teaching that plus power lenses with the instant thickness are quite possible for lenses that have diameters less than 65 mm, such being within the instant range.  It is submitted that the instant thickness would have been obvious in the primary reference when using a lens that has a diameter within the instant range of 55-85 mm.
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
                                    
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742